Order filed January 29, 2013




                                   In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-12-00419-CV
                               ____________

      GEORGA A. MORAN, JR AND SUSAN K., MORAN, Appellant

                                     V.

    MEMORIAL POINT PROPERTY OWNERS ASSOCIATION, INC,
                          Appellee


                  On Appeal from the 411th District Court
                            Polk County, Texas
                     Trial Court Cause No. CIV 24596

                                 ORDER

     Appellant’s filed a motion asking that this court inspect the original of
Plaintiff's Exhibit 5--plat of the Memorial Point subdivision, Defendant's
Exhibit 1--color-coded plat of the Memorial Point subdivision, and
Defendant's Exhibit 6--photographs depicting other properties with structures
or plants in front of the set-back line.

      The clerk of the 411th District Court is directed to deliver to the Clerk of this
court the original of Plaintiff's Exhibit 5--plat of the Memorial Point subdivision,
Defendant's Exhibit 1--color-coded plat of the Memorial Point subdivision, and
Defendant's Exhibit 6--photographs depicting other properties with structures or
plants in front of the set-back line, on or before February 19, 2013. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of Plaintiff's Exhibit 5--plat of the Memorial Point
subdivision, Defendant's Exhibit 1--color-coded plat of the Memorial Point
subdivision, and Defendant's Exhibit 6--photographs depicting other properties
with structures or plants in front of the set-back line, to the clerk of the 411th
District Court.



                                              PER CURIAM